Citation Nr: 1715811	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2013, the Board found that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the record on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO subsequently denied the Veteran's TDIU claim in September 2015, and although the Veteran did not submit a notice of disagreement (NOD) with respect to the rating decision, the matter remains on appeal before the Board.  Id.  Most recently, in April 2016, the Board remanded the matter for additional development, to include solicitation of a formal TDIU application from the Veteran and referral of the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for degenerative arthritis of the lumbar spine (rated as 20 percent disabling from August 3, 2010 and as 30 percent disabling from August 10, 2010), bilateral hearing loss (rated as 20 percent disabling from July 28, 2008), and tinnitus (rated as 10 percent disabling from July 28, 2008).  Based upon the above, he does not have a single disability rated as 60 percent disabling or a combined disability rating of 70 percent; therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for any period on appeal.  

However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated as totally disabled.  Id.  The Board is prohibited from assigning an extraschedular TDIU in the first instance; rather, the matter must first be referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, and pursuant to the Board's April 2016 remand, the Veteran's claim was forwarded to the Director of Compensation Service for extraschedular consideration.  In August 2016, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  The Board may now review the decision of the Director of Compensation Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  

The Veteran has consistently reported that his service-connected lumbar spine disability prevents him from securing or following a substantially gainful occupation.  Nevertheless, the Board has also considered herein the functional impact of all of his service-connected disabilities upon his employability.  

An October 2008 VA audiology examination revealed that the Veteran's service-connected hearing loss resulted in functional impact upon his ability to work, including an inability to understand conversation in quiet, at a distance, or in a noisy environment.  

A June 2011 VA spine examination revealed that the Veteran's lumbar spine degenerative arthritis resulted in functional impact upon his ability to work; the Veteran reported that he retired as a mechanic in 2007 after he was switched to a heavy mechanic job that involved more climbing and heavier work that he could not do after two months due to his back condition.  Regarding specific functional impact upon his occupational ability, the VA examiner determined that his lumbar spine disability resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  

In his August 2011 NOD, the Veteran stated that he had retired due to his painful back condition which resulted in limited movement and pain.  

In April 2013, the Veteran's former employer reported that the Veteran retired in October 2007 due to an increasing inability to perform his day to day tasks as a Material Handling Equipment (MHE) repairman, which required him to frequently climb on and off equipment and to position himself onto a creeper under equipment multiple times throughout the work day.  Over the course of approximately three years, the Veteran persistently reported that it was becoming more problematic to complete his repairs in the mandated time and ultimately he decided to retire due to the fact that he was unable to sustain his duties, and he feared permanent damage to his body.  

A September 2014 VA examination revealed functional impact upon the Veteran's ability to work due to his back condition, including restrictions on physical activity; specifically, the examiner noted that the Veteran was able to lift up to 25 pounds and walk 100 yards before having to sit.  Additionally, in an 8-hour workday, the Veteran was able to walk a total of 400 yards and stand for 2-3 hours, while he was able to sit without restrictions.  The Veteran also reported occasional use of a cane; however, this was due to left thigh numbness and unrelated to his lumbar spine disability.  

In May 2015, the Veteran reported that he had completed a high school education, and that after active service, he began employment as a civil servant as a mechanic for the Army, where he worked for 30 years.  

An October 2015 VA audiology examination revealed that the Veteran's service-connected hearing loss resulted in functional impact upon his ability to work, including difficulty understanding speech in background noise or groups; however, the VA examiner found that his service-connected tinnitus did not result in functional impact upon his ability to work.  

In October 2015 and September 2016, the Veteran reported that he had no other information or evidence to submit in support of his TDIU claim.  

In his May 2016 formal TDIU Application, the Veteran asserted that his lumbar spine disorder prevented him from securing or following any substantially gainful occupation.  He stated that he last worked in October 2007, when he retired from civil service due to his back issue.  He also reported an educational history including four years of high school, without other education or training.  

In August 2016, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  Specifically, the Director found that while the evidence of record showed evidence of marked interference with employment prior to the Veteran's retirement in order to warrant an increased disability rating, the severity of his lumbar spine disability did not render him unable to secure and follow substantially gainful employment.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating, to include on an extraschedular basis, for the entire period on appeal.  

The Board acknowledges that the Veteran is competent to report observable symptoms of his service-connected disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, he has credibly and consistently reported relevant symptoms regarding his service-connected back disability and its resulting effects upon his activities.  However, to the extent that the Veteran has asserted that he is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities, such statements are less probative than the objective evidence of record, including the VA examinations discussed above, which document some functional impact due to service-connected disability, but do not document that the Veteran is completely precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Veteran has reported an educational history limited to four years of high school, the Board notes that the record shows he also attended additional welding classes at a vocational school from 1975-1977.  Additionally, while the Veteran's 30-year employment history as a mechanic is limited to one occupational area, it is probative that prior to his retirement, the Veteran was transferred to a heavy mechanic job with additional responsibilities; this indicates an ability to learn and apply new skills and to take on increasing responsibility, which would assist the Veteran in obtaining various types of employment, even those required to accommodate the occupational and physical impairment produced by his service-connected disabilities.  Notably, the Veteran asserts that he is unemployable due to his back disability, and while it is evident that his back condition precludes various forms of physical occupations, the September 2014 VA examiner found that he could sit without restrictions.  The Board finds this highly probative, as there are certainly sedentary-type occupations that could accommodate the Veteran's need to avoid prolonged physical activity and to remain seated for most of the work day, including positions within the automotive industry that would allow the Veteran to utilize his years of experience and expertise such as a customer service representative, parts and inventory manager, and even an automotive mechanic teacher.  

Additionally, the Veteran would have the skills to drive vehicles, such as cars and buses, as the examiner determined that the Veteran could sit for long periods of time.  Driving a bus, driving a taxi, and driving for Uber or Lyft would not require heavy lifting.  Rather, these types of positions would allow the Veteran to sit and stand for periods of time that would not be too lengthy.  Additionally, these types of jobs are found in most locations.  Thus, the Veteran is not precluded from performing these kinds of jobs due to his service-connected low back disability.  

In conclusion, the Board finds that the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities in order to warrant TDIU on an extraschedular basis.  As such, there is no reasonable doubt to be resolved and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating, to include on an extraschedular basis, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


